Title: From Benjamin Franklin to Benjamin Vaughan, 22 August 1783
From: Franklin, Benjamin
To: Vaughan, Benjamin


          
            Dear Friend,
            Passy, Augt. 22. 1783
          
          This Line will be presented to you by a very ingenious Gentleman, M. Kempel, inventor of the Automaton that plays at Chess.
            He has other Inventions in Mechanics of a more useful Nature, which he has
            Thoughts of communicating in England, if he can meet with Encouragement. I beg leave to
            recommend him to your Civilities & Counsels, and am ever, with sincere Esteem &
            Affection, My dear Friend, Yours most truly
          
            B Franklin
            Mr. B. Vaughan
          
        